835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Faysal D. MUHAMMAD, a/k/a Franklin D.X. McIntosh, Petitioner-Appellant,v.Michigan Corrections Commissioner:  Dale FOLTZ, Respondents-Appellees.
No. 87-1698.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se petitioner appeals an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Petitioner now moves for the appointment of counsel and for leave to join an additional respondent.  Upon review of the record and petitioner's brief, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For reasons set forth by the district court in its opinion and order, the motions for appointment of counsel and for leave to join an additional respondent are hereby denied and the final order entered July 10, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.